Citation Nr: 1625353	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-22 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 30 percent for a ligament injury of the left knee for the period prior April 19, 2011.

2.  Entitlement to an extraschedular evaluation in excess of 20 percent for a dislocated cartilage in the left knee for the period prior to April 19, 2011.

3.  Entitlement to an extraschedular evaluation in excess of 20 percent for ligament injury to the right knee for the period prior to March 19, 2012.

4.  Entitlement to an extraschedular evaluation in excess 30 percent for a ligament injury to the right knee for the period from March 19, 2012, to September 8, 2013.

5.  Entitlement to an extraschedular evaluation in excess of 20 percent for dislocated cartilage of the right knee for the period prior to September 9, 2013.

6.  Entitlement to an extraschedular evaluation in excess of 10 percent for posttraumatic arthritis of the left knee for the period prior to April 19, 2011.

7.  Entitlement to an extraschedular evaluation in excess of 10 percent for posttraumatic arthritis of the right knee for the period prior to September 9, 2013. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty form July 1982 to November 1982, and from October 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

In March 2012, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the RO.  A transcript of the hearing was prepared and has been included in the claims file for review.  

Following a review of the appellant's file, the Board issued a Decision/Remand in May 2014.  It is noted that the only issue that was returned to the agency of original jurisdiction involved entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).  The appellant was notified of the action and he subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The Court subsequently reviewed the file and found that the Board erred when it did not adequately discuss why it was not referring the miscellaneous increased evaluation issues to the agency of original jurisdiction (AOJ) for a determination as to whether extraschedular evaluations should be forwarded to the Director of Compensation and Pension for review.  The claim has been returned to the Board for further action.  

The appeal is remanded to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

As noted above, the Court indicated that the Board erred when it did not adequately discuss whether an extraschedular evaluation, in accordance with 38 C.F.R. § 3.321(b) (2015) could or should be assigned.  In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  "The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  In this instance, the Court found that the Board failed to adequately discuss whether the appellant's claim should have been forwarded to the Director of Compensation and Pension for consideration of assignments of extraschedular evaluations.  As such, the issues noted on the front page of this action are returned to the AOJ so that the claim may be referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the impact of each of the appellant's service-connected disorders and whether each disorder/disability renders a schedular evaluation inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Aug. 6, 2014).

As the Veteran does not currently meet the threshold requirements for a scheduler TDIU, the Board will similarly remand the previously remanded issue of entitlement to TDIU for referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should review the appellant's claim and take any necessary development needed.  Once accomplished, the AOJ must forward this case to the Under Secretary for Benefits or the Director, Compensation Service for consideration of the assignment of extraschedular evaluations for the appellant's claims noted on the front page of this action pursuant to 38 C.F.R. § 3.321(b)(1) and extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).  All information obtained as a result of this tasking should be included in the claims file for review.  

2.  If any benefit sought is not granted in full, the AOJ should provide to the appellant and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issues to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


